896 N.E.2d 1060 (2008)
PEOPLE STATE OF ILLINOIS, petitioner,
v.
James T. JOHNSON, respondent.
No. 107056.
Supreme Court of Illinois.
November 26, 2008.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its judgment in People v. Johnson, c383 Ill.App.3d 281, 321 Ill.Dec. 946, 890 N.E.2d 668 (2008). The appellate court is directed to reconsider its judgment, in a published opinion, in light of the rule that in a plain error analysis, the burden of persuasion is on the defendant. See People v. Herron, 215 Ill.2d 167, 187, 294 Ill.Dec. 55, 830 N.E.2d 467 (2005).